Title: From George Washington to Virginia Legislature, 27 December 1796
From: Washington, George
To: Virginia Legislature


                        
                            Gentlemen, 
                            United States 27th Decr 1796
                        
                        For your address be pleased to accept my acknowledgments.
                        That any services of mine should have produced a declaration of the friendship
                            and gratitude of the Legislature of Virginia cannot but be as pleasing as it is honorable
                            to me whose highest ambition has been by faithfully and zealously serving my country to the
                            utmost of my abilities in all the public employments of my life to merit the approbation
                            of my fellow-citizens.
                        It is with unfeigned thankfulness for the goodness of a kin Providence that I
                            look forward to the period when the first wishes of my heart are to be gratified in
                            returning once more to private occupation in the shades of rural retirement.
                        
                            G. Washington
                            
                        
                    